Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/12/2019 was filed and consideration.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

35 USC 102 – Claim Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Kasahara (US 2014/0223323).
Claim 1, similarly claim 7 and 8:
Kasahara (US 2014/0223323) teaches the following subject matter:
an image-data obtainer to obtain image data that is data of an image; an object-data generator to identify a plurality of objects obtainer, and to generate object data that includes information on the objects identified (figure 1 and starting 0033 teaches image obtainer/operation terminal 20 to obtain image data of execution terminal 10 and identify objects itm1-15 and its information; starting 0036 further teaches other ways of image obtainer for smart phone, PDA, portable phone, video processing and gaming devices);
a screen-data generator to generate monitoring screen data on a basis of the object data generated by the object-data generator, the monitoring screen data being data of a monitoring screen including an image object that is an object of an image among the objects (starting 0035 teaches example on monitoring of screen data such as user perform an operation of selecting itm3/object for operation); and
an assignment processor to. on a basis of definition data that defines a state transition and the object data, assign data that defines the state transition to the image object included in a monitoring screen of the monitoring screen data (starting 0037 teaches assign such as right to execute and command to operation terminal, state transition such as restricted and/or secure).
Regarding the method of claim 7 is addressed by flowchart in figure 9 and 11.
Regarding non-transitory computer-readable medium of claim 8 is addressed by figure 3 operation terminal 20 as well as figure 2 teaches terminals with storage, display, communication, command execution/CPU. 

wherein the definition data includes data in which a device name is associated with the state transition, the object-data generator includes a first iidentifier to identify the image object among the objects, and to generate image object data that includes coordinates of the image object identified (figure 1 and starting 0033 teaches object/itm1-15 are identified/correspond to respective application),
a second iidentifier to identify a character object that is an object of a character among the objects, and to generate character object data that includes coordinates and a character string of the character object identified (starting 0023 teaches distinguished of different alphabetic characters as well as numerals from plurality of elements/objects; starting 0033 teaches objects/itm1-15, and where starting 0035 teaches identify particular itm3 from the objects), and
a device-data generator to generate device data in which the image object is associated with the character object on a basis of coordinates of the image object and coordinates of the character object (figure 4 and starting 0065 teaches generate coordinate of the object; figure 5 show example of the object with corresponding coordinate in terminal 20 to terminal 10/screen-data), and
on a basis of a result of comparison between the device name included in the definition data and the character string included in the device data, the assignment processor assigns data that defines the state (figure 4 and starting 0065 teaches state transition such as permission; figure 10 and starting 0098 summarized the objects/com1-15, the coordinate x,y,w,h and state/permission).

Claim 3:
the definition data includes data in which a type of the image object is associated with the state transition (figure 10 and starting 0099 teaches type/command identification information for each com 1-15 and its state/permission/restriction), 
the object-data generator identifies the image object and generates image object data that includes a type of the image object identified (figure 10 and starting 0099 especially 0102 teaches command identification com1-15 to itm1-15), and 
on a basis of a result of comparison between a type of the image object included in the definition data and a type of the image object included in the image object data, the assignment assigns data that defines the state transition to the image object included in the monitoring screen (figure 10 teaches state/permission/restriction).

Claim 4:
comprising a size changer
the screen-data generator generates the monitoring screen data on a basis of the object data that includes data of the object whose size is changed by the size changer (figure 4 and starting 0065 teaches information such as position and size of itm1-15; figure 5 corresponding coordinate/location/position of monitor scree data/terminal10 to those of terminal 20).

Claim 5:
comprising a data changer to generate object data in which information on a part of the objects is excluded from the object data, wherein
on a basis of the object data generated by the data , the screen-data generator generates monitoring screen data in which information on the part of the objects excluded (figure 10 teaches state/permission/restriction, where restriction is view as object excluded).

Claim 6:
comprising an object-data combiner to merge the object data generated from plural types of image data obtained by the image-data obtainer, wherein
on a basis of object data merged by the object-data , the screen-data generator generates monitoring screen data that is data of a single monitoring screen (starting 0002 teaches combiner of the screen-data with technology such as AR application, virtual object as well as superimposed on the real object in real-space image; starting 0127 teaches combine by superimpose on plurality of graphic representation corresponding to function).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshida et al (US 2005/0206726) teaches Monitor system and camera. Figure 7 monitor to camera
Kumar et al (US 2013/0004087) teaches METHOD AND SYSTEM FOR WEBPAGE REGRESSION TESTING. Paragraph 0031
Tamaki (US 2013/0132000) teaches MONITORING DIAGNOSTIC DEVICE AND MONITORING DIAGNOSTIC METHOD
CARMI (US 2014/018576) teaches SYSTEM AND METHOD FOR VISUAL MATCHING OF APPLICATION SCREENSHOTS
Kasahara (US 2014/0223323) teaches DISPLAY CONTROL APPARATUS, DISPLAY CONTROL METHOD, AND PROGRAM
CARMI (US 2014/0218385) teaches SYSTEM AND METHOD FOR VISUAL SEGMENTATION OF APPLICATION SCREENSHOTS
KONERU et al (US 2014/0237455) teaches DETECTION OF REPETITION AREAS DURING TESTING IN AN EVENT DRIVEN, MULTICHANNEL ARCHITECTURE. Paragraph 0049
Austin et al (US 2015/0023650) teaches Small-Screen Movie-Watching Using a Viewport. 
Holz (US 2016/0239680) teaches VIRTUALIZATION INPUT COMPONENT

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663